               Case 21-07923   Doc 32     Filed 07/26/21     Entered 07/26/21 19:41:53   Desc   Page 1
                                                           of 3



                   Ian S. Landsberg, Esq. (SBN 137431)
                   ilandsberg@sklarkirsh.com
                   SKLAR KIRSH, LLP
                   1880 Century Park East, Suite 300
                   Los Angeles, California 90067
                   Telephone (310) 845-6416
                   Facsimile (320) 929-4469

                   Attorneys for Hocking International Laboratories
                                           UNITED STATES BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF ILLINOIS
                                                       EASTERN DIVISION



                                                              )
                                                              )
                                                              )
                   In re:                                     ) Case No.: 21-07923
                                                              )
                   SUZLON WIND ENERGY CORP.,                  ) Chapter 7
                                                              )
                                         Debtor.              )
                                                              )
                                                              )
                                                              )
                                                              )




                    REQUEST FOR SPECIAL NOTICE, SERVICE OF PAPERS AND RESERVATION
                                             OF RIGHTS




SKLAR KIRSH, LLP
ATTORNEYS AT LAW
               Case 21-07923    Doc 32     Filed 07/26/21      Entered 07/26/21 19:41:53        Desc      Page 2
                                                             of 3



                   TO THE CLERK OF THE COURT AND TO ALL INTERESTED PARTIES:

                          PLEASE TAKE NOTICE that pursuant to Rules 2002, 3017, 4001, 9007 and

                   9010(b) of the Federal Rules of Bankruptcy Procedure, Hocking International Laboratories,

                   landlord for the premises located at 1510 17th Street SW, Building E, approximately 3 acres

                   of storage yard space, and approximately 5,000 square feet of Building B in Pipestone,

                   Minnesota request that notice of all matters in the above-captioned case which require

                   notice to creditors, or to other parties in interest including, without limitation, all notices

                   and papers referred to in Federal Rules of Bankruptcy Procedure 2002, 4001 and 9007, and

                   additionally including, without limitation, copies of any orders, applications, and notices

                   thereof, complaints, demands, hearings, motions, petitions, pleadings or requests (whether

                   for relief from stay, adequate protection, or any other documents relating to adversary

                   proceedings or otherwise), any other documents brought before the Court in these cases,

                   whether formal or informal, and notices thereof, complaints, demands, hearings, motions,

                   petitions, pleadings or requests (whether for relief from stay, adequate protection, or any

                   other documents relating to adversary proceedings or otherwise), any other documents

                   brought before the Court in these cases, whether formal or informal, and other matters,

                   whether written or oral, and whether transmitted or conveyed by mail, delivery, facsimile,

                   telephone or otherwise, be sent to counsel for Hocking International Laboratories, as

                   follows:

                                          Ian S. Landsberg, Esq.
                                          Sklar Kirsh, LLP
                                          1880 Century Park East, Suite 300
                                          Los Angeles, CA 90067
                                          Telephone: (310) 845-6416
                                          Facsimile:   (310) 929-4469
                                          Email:       ilandsberg@sklarkirsh.com

                          Request is made that the Clerk of the Court and all parties in interest to which this

                   Request for Special Notice is being mailed, place the foregoing name and address on any

                   mailing matrix or list of creditors to be prepared or existing in this proceeding. Neither this

SKLAR KIRSH, LLP
ATTORNEYS AT LAW
               Case 21-07923     Doc 32     Filed 07/26/21      Entered 07/26/21 19:41:53       Desc    Page 3
                                                              of 3



                   Request for Notice nor any subsequent appearance, pleading, claim, proof of claim,

                   document, suit, motion nor any other writing or conduct, shall constitute a waiver of

                   Hocking International Laboratories:

                                  (a)     Right to have any and all final orders in any and all non-core matters

                   entered only after de novo review by a United States District Court;

                                  (b)     Right to a trial by jury in any case, controversy or proceeding as to

                   any and all matters so triable, notwithstanding the designation vel non of such matters as

                   "core proceedings" pursuant to 28 U.S.C. § 157(b)(2), and regardless of whether such jury

                   trial is pursuant to statute or the United States Constitution;

                                  (c)     Right to have the reference withdrawn by the United States District

                   Court in any manner or Proceeding subject to mandatory or discretionary withdrawal; and

                                  (d)     Other rights, claims, actions, defenses, setoffs, recoupments or other

                   matters to which Hocking International Laboratories is entitled under any agreements or at

                   law or in equity or under the United States Constitution.

                          All of the above rights are expressly reserved by Hocking International

                   Laboratories, without exception, and without conceding jurisdiction in any way by this

                   filing or by any other participation in this bankruptcy case.



                   Dated: July 26, 2021                     SKLAR KIRSH, LLP



                                                            By:
                                                                  Ian S. Landsberg
                                                                  Attorneys for Hocking International
                                                                  Laboratories




SKLAR KIRSH, LLP
ATTORNEYS AT LAW
